Name: Commission Regulation (EEC) No 1273/85 of 16 May 1985 suspending the advance fixing of export refunds on certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 5. 85 No L 131 /9Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1273/85 of 16 May 1985 suspending the advance fixing of export refunds on certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, ments will apply to refunds fixed in advance, up to and including the day preceding that on which the Council of Ministers decides on the new prices and measures applicable for the 1985/86 milk year ; whereas advance fixing of the refund should be suspended as from the day on which the Council decides on the new prices and measures applicable for the 1985/86 milk year, to prevent the persons concerned from applying for the advance fixing of the refund in order to avoid a negative adjustment ; Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for gran ­ ting export refunds on milk and milk products and criteria for fixing the amount of such refunds ('), as last amended by Regulation (EEC) No 2429/72 (2), and in particular the second subparagraph of Article 5 (4) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricul ­ tural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1028/83 (4), Whereas, pursuant to Article 5 (4) of Regulation (EEC) No 876/68 and Article 5 (3) of Regulation (EEC) No 3035/80, the Commission is authorized to suspend advance fixing ; Whereas, under Article 10(1 ) of Commission Regula ­ tion (EEC) No 2729/81 of 14 September 1981 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (*), as last amended by Regulation (EEC) No 369/85 (*), and Article 7 (3) of Commission Regulation (EEC) No 1760/83 of 29 June 1983 on special detailed rules for the application of the system of advance-fixing certifi ­ cates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and derogating from Regulation (EEC) No 2730/79 with regard to payment of refunds on butter (8), as last amended by Regulation (EEC) No 269/85 (9), in cases where the refund is fixed in advance in respect of products falling within heading No 04.03 of the Common Customs Tariff, certificates are issued on the fifth working day following the day on which the application is lodged, in so far as special measures are not taken in the intervening period ; whereas, in view of the purpose of that measure, the suspension may be limited to applications for advance-fixing certificates submitted on or after the Council's decision, without affecting applications lodged before that date ; Whereas the Council of Ministers has decided that the intervention price for butter, applicable from the beginning of the 1985/86 milk year, will be lower than that for 1984/85 and that the intervention price for skimmed-milk powder will be raised ; whereas, accor ­ dingly, advance-fixed refunds fixed prior to the begin ­ ning of the new milk year in the case of milk products should be adjusted negatively in respect of their milkfat content and positively in respect of their non-fat content, provided the said products are manu ­ factured and exported during the 1985/86 milk year ; whereas the adjustments will be positive or negative, depending on the product's composition ; Whereas, in accordance with Commission communi ­ cation 85/C 27/03 of 29 January 1985 (5), the adjust Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (') OJ No L 155, 3 . 7. 1968, p. 1 . 0 OJ No L 264, 23. 11 . 1972, p. 1 . 0 OJ No L 323, 29. 11 . 1980, p. 27. O OJ No L 272, 26. 9. 1981 , p. 19 . o OJ No L 44, 14. 2. 1985, p. 11 . o OJ No L 172, 30. 6. 1983, p. 20. 0 OJ No L 28, 1 . 2. 1985, p. 41 . 0 OJ No L 116, 27. 4. 1983, p. 9. 0 OJ No C 27, 29 . 1 . 1985, p. 6. No L 131 /10 Official Journal of the European Communities 18 . 5. 85 fixing of the refund in respect of products falling within heading No 04.03 of the Common Customs Tariff which are submitted before 17 May 1985. HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for products specified in the Annex to this Regulation, to be exported without further processing or in the form of goods covered by the Annex to Regulation (EEC) No 804/68 , is hereby suspended from 17 up to and including 26 May 1985. Article 2 However, the suspension referred to in Article 1 shall not apply to applications for certificates with advance Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1985. For the Commission Frans ANDRIESSEN Vice-President 18 . 5. 85 Official Journal of the European Communities No L 131 / 11 ANNEX Products falling within Common Customs Tariff subheadings (') 04.01 B 04.02 A III b) 2 04.02 A II a) 4 (ee) 04.02 B II b) 1 (cc) 04.02 A II a) 4 (ff) 04.02 B II b) 1 (dd) 04.02 A II b) 4 (dd) 04.02 B II b) 1 (ee) 04.02 A II b) 4 (ee) 04.02 B II b) 2 04.02 A II b) 4 (ff) 04.03 04.02 A III b) 1 (aa) (44) 04.04 E I b) 2 (dd) (55) 04.02 A III b) 1 (aa) (55) 04.04 E I c) 1 (bb) (22) 04.02 A III b) 1 (aa) (66) 04.04 E I c) 2 (bb) (22) (') See the Annexes to the Regulations fixing the export refunds for milk and milk products .